DETAILED ACTION
Status of the Application
	Claims 1, 25, 54-55, 57-59, 61, 64-65, 67, 108, 113, 119-120, 161 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment of claims 1, 25, 54, 57, 59, 61, 64-65, 67, 161, cancellation of claims 56, 60, 62-63 as submitted in a communication filed on 10/11/2021 is acknowledged. 
Claims 108, 113, 119-120 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 1, 25, 54-55, 57-59, 61, 64-65, 67, 161 are at issue and will be examined only to the extent they encompass the elected invention. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Claim Objections
Claim 1 is objected to due to the recitation of “(a) a genetic modification that decreases activity of an enzyme selected from an Oxidoreductase acting on….”.   Since there is only one enzyme that is required to have the genetic modification, the term should be amended to recite “(a) a genetic modification that decreases activity of an oxidoreductase acting on….”.   Appropriate correction is required.
Claim 1 is objected to due to the recitation of “comprises one or more genetic modifications selected from (a)….(b)…; and (c) a combination of the genetic modifications of (a) and (b)” because there are only two genetic modifications to choose from so that the combination of (a) and (b) is already encompassed by the term “one or more genetic modifications”.  The claim should be amended to delete part (c) as redundant.  Appropriate correction is required. 
Claim 65 is objected to due to the recitation of “….less than 20, 10, 5, 1, 0.5% by weight of…”.  or 0.5% by weight of…”.  Appropriate correction is required. 

Claim Rejections – Improper Markush Grouping
Claims 1, 25, 59-65, 161 and dependent claims 54-58, 67 were rejected on the basis that they contain an improper Markush grouping of alternatives.  In view of Applicant’s amendments, this rejection is hereby withdrawn. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 1, 25, 54-55, 57-59, 61, 64-65, 67, 161 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. New grounds of rejection are necessitated by amendment. 
Claim 1 (claims 25, 54-55, 57-59, 61, 64-65, 67, 161 dependent thereon) is indefinite in the recitation of “(b) a genetic modification that increases activity of an enzyme for a diamine transporter (longer chain diamines) acting on an amine moiety (B4…” for the following reasons.  The entire phrase is completely confusing to the point that one cannot determine what modification is being required.  It is unclear as to what an enzyme for a diamine transporter is, what a diamine transporter acting on an amine moiety is, and what an amine moiety (B4 is.  Is the recited enzyme one that uses a diamine transporter as a substrate? Is it an enzyme that acts in combination with a diamine transporter? Is the diamine transporter an enzyme? In addition, as written, it is unclear if the claim is limiting the diamine transporter to a transporter of longer chain diamines.   For examination purposes, no patentable weight will be given to the limitation in part (b) of the claim.  Correction is required. 
Claim 57 (claims 58-59 dependent thereon) are indefinite in the recitation of “wherein said byproduct inhibits polymerization of the target product to a polymer in a polymerization reaction” for the following reasons. It appears that the limitations intend to limit the byproduct to a specific compound.  
Claim 61 is indefinite in the recitation of “wherein said cell produces in the fermentation broth 6ACA that comprises greater than 5, 10…..or 30% by weight in the fermentation broth” for the following reasons.  As written, it is unclear as to what is the compound/substance that has to be present at 5, 10%...or 30% by weight  in the fermentation broth.  Please note that as written, all that is required is that the cell produces 6ACA in the fermentation broth.  There is no statement indicating that 6ACA should be present in the fermentation broth at the recited concentrations.  For examination purposes, no patentable weight will be given to the term “that comprises greater than 5, 10…..or 30% by weight in the fermentation broth”. Correction is required. 
Claim 64 is indefinite in the recitation of “wherein said cell produces in the fermentation broth 6ACA that comprises less than 10000, 7500…..or 1 ppm of one or more byproducts selected from 6-hydroxyhexanoate and adipate” for the following reasons.  As written, it is unclear as to whether (a) 6ACA, or (b) the fermentation broth should comprise less than 10000, 7500…..or 1 ppm of 6-hydroxyhexanoate and/or adipate.  If the intended limitation is “wherein said fermentation broth comprises less than 10000, 7500…..or 1 ppm of one or more byproducts selected from 6-hydroxyhexanoate and adipate”, the claim should be amended accordingly.  For examination purposes, claim 64 will be interpreted as a duplicate of claim 1
Claim 65 is indefinite in the recitation of “wherein said cell produces 6ACA that comprises less than 20, 10…0.5% by weight of one or more byproducts selected from 6-hydroxyhexanoate and adipate” for the following reasons.  If 6ACA is a single compound, it is unclear as to how a single compound  can comprise 6-hydroxyhexanoate and/or adipate, which are also single compounds.  In addition, the term 
Claim 161 is indefinite in the recitation of “wherein said cell comprises the 6ACA target product pathway comprising at least one exogenous nucleic acid encoding the 6ACA target product pathway enzyme expressed in a sufficient amount to produce the 6ACA target product, wherein said 6ACA target product pathway comprises conversion of succinyl-CoA and acetyl-CoA to 3-oxoadipyl-CoA….to adipate semialdehyde, the conversion of adipate semialdehyde to 6-aminocaproate” for the following reasons.  It is unclear as to what a 6ACA target product pathway is or what a 6ACA target product is.  Does the term “6ACA target product” refers to a product that binds (e.g., targets) to 6ACA? Does the term refer to any product that comprises 6ACA? As written, one cannot determine if the term “6ACA target product pathway” simply refers to a 6ACA biosynthetic pathway or if the term refers to the biosynthetic pathway of an unknown compound that associates with 6ACA in some fashion.  In addition, there is no antecedent basis for “the 6ACA target product pathway”, “the 6ACA target product”, or “the 6ACA target product pathway enzyme”.    Furthermore, as written, it is unclear if the pathway requires all of the conversions recited, or if the pathway only  requires one of the conversions recited because there is no recitation of the term “and” or the term “or” in between the last and second to last conversions recited (“the conversion of adipyl-CoA to adipate semialdehyde, t
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1, 25, 54-55, 57-59, 61, 64-65, 67, 161 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that claim 1 has been amended to recite that the genetically modified cell is capable of producing 6ACA and comprises one or two genetic modifications selected from (a) a genetic modification that decreases activity of an oxidoreductase acting on an adipate semialdehyde, and (b) a genetic modification that increases activity of an enzyme for a diamine transporter acting on an amine moiety, wherein said cell produces a reduced amount of one or more byproducts.  Applicant states that the specification provides support for the features as claimed.  Applicant refers to Figure 1, Example 1, Table 10, and paragraphs [0022] and [0070] in support of the argument that the knowledge of the art in combination with what has been disclosed in the specification would allow one of skill in the art to envision the claimed cell.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the amendments made and the teachings of the specification.  However, the Examiner disagrees with Applicant’s contention that the claimed invention is adequately described.  Claims 1, 25, 54-55, 57-59, 61, 64-65, 67, 161 as currently presented are directed in part to  a genus of genetically modified cells that have been modified by any means to produce 6-aminocaproic acid (6ACA), including the expression of an exogenous nucleic acid encoding an enzyme by any means to (a)  decrease the activity of a genus of enzymes having any structure,  wherein said enzymes are oxidoreductases that act on an adipate semialdehyde, and (b) increase the activity of a genus of enzymes having any structure, wherein said cells produce a reduced level of a genus of byproducts, including 6-hydroxyhexanoate and adipate, compared to the level of byproducts produced in cells of the same genus and species lacking the genetic modifications.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
It is agreed that the specification discloses one biosynthetic pathway for the production of 6ACA and provides one enzyme for each conversion in the single biosynthetic pathway disclosed. However, the specification fails to disclose additional modifications or pathways that would lead any cell to produce 6ACA.  Moreover, while claim 161 recites single conversions that could be present in the pathway, there is no disclosure of the structure/function of additional enzymes (or coding genes) that can potentially carry out the recited conversions.  As known in the art, one could have the same conversion catalyzed by different enzymes with more than one step.   Those additional conversions and the corresponding enzymes have not been disclosed.
While the claims require unknown modifications to decrease the activity of oxidoreductases acting on adipate semialdehydes, and the specification discloses the disruption of the endogenous E. coli yqhD and E. coli adhE genes, the specification is silent with regard to the structural features required in any endogenous gene encoding the required oxidoreductases.  The specification is silent with regard to the organisms that endogenously produce oxidoreductases that act on adipate semialdehyde or the modifications that one could make to such organisms to reduce the activity of any oxidoreductase that acts on adipate semialdehyde.  Similarly, while the claims require unknown modifications to increase the activity of any diamine transporter, and the specification discloses the expression of the E. coli potABCD genes, the specification is silent with regard to the structural features required in any diamine transporter. 
With regard to methods to reduce or increase the activity of an enzyme, it is reiterated herein that while the specification discloses (a) disruption of a gene encoding the target enzyme as a method to 
It is reiterated herein that a sufficient written description of a genus of genes/proteins may be achieved by a recitation of a representative number of genes/proteins defined by their nucleotide/amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is no recited structural feature and there is no art-recognized correlation between structure and function which would provide those unknown structural features.  In addition, while one could argue that sequences disclosed in the prior art are representative of the structure of all the members of the genus of genes/proteins required, it is noted that the art teaches several examples of differences in activity even when there is little structural variability.  See the teachings of Witkowski et al., Tang et al., Seffernick et al. and Sadowski et al. previously discussed.  Since minor structural differences may result in different function, and no additional information correlating structure with the desired activity has been provided, one cannot reasonably conclude that the genes/proteins of the prior art are representative of all the members of the E. coli), which is able to produce 6ACA. Therefore, for the reasons of record and those set forth above, one cannot reasonably conclude that the entire scope of the claims is adequately described by the teachings of the specification and/or the prior art.

Claims 1, 25, 54-55, 57-59, 61, 64-65, 67, 161 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an E. coli cell transformed with a nucleic acid encoding (i) a 3-oxoadipyl-CoA thiolase to catalyze the conversion of succinyl-CoA and acetyl-CoA to 3-oxoadipyl-CoA, (ii) a 3-oxoadipyl-CoA reductase to catalyze the conversion of 3-oxoadipyl-CoA to 3-hydroxyadipyl-CoA, (iii) a 3-hydroxyadipyl-CoA dehydratase to catalyze the conversion of 3-hydroxyadipyl-CoA to 5-carboxy-2-pentenoyl-CoA, (iv) a 5-carboxy-2-pentenoyl-CoA reductase to catalyze the conversion of 5-carboxy-2-pentenoyl-CoA to adipyl-CoA, (v) an adipyl-CoA reductase (aldehyde forming) to catalyze the conversion of adipyl-CoA to adipate semialdehyde, and (vi) a 6-aminocaproate transaminase and a 6-aminocaproate dehydrogenase to catalyze the conversion of adipate semialdehyde  to 6ACA, wherein said E. coli cell has been further modified to disrupt the endogenous yqhD or adhE genes, and wherein said E. coli cell has been transformed with a nucleic acid encoding the E. coli potABCD genes, does not reasonably provide enablement for a genetically modified cell that has been modified by any means to produce 6-aminocaproic acid (6ACA), including the expression of a nucleic acid encoding an enzyme having any structure or function, wherein said  cell has been further modified by any means to (a)  decrease the activity of enzymes having any structure,  wherein said enzymes are oxidoreductases that act on an aldehyde semialdehyde, and (b) increase the activity of enzymes having any structure, wherein said enzymes are diamine transporters, wherein said cell produces a reduced level of byproducts, including 6-hydroxyhexanoate and adipate, compared to the level of byproducts produced in a cell of the same genus and species lacking the genetic .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the specification discloses the enzymes for the 6ACA pathway as shown in Figure 1 and sequences for the claimed enzyme activities.  Applicant submits that these enzymes provide sufficient structural and sequence features to allow one of skill in the art to select other appropriate nucleic acids that would express the desired enzymatic activities on the particular substrates.  Applicant states that the specification discloses how to select genes encoding the desired enzymes and the various microbial organisms that can be used as well as methods of producing or optimizing metabolic alterations. Applicant is of the opinion that given the disclosure given in the specification, the level of skill in the art, the tools available at the time of the invention, one of skill in the art could make and use the claimed invention without undue burden.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection. The Examiner acknowledges the teachings of the specification and the prior art.  However, the Examiner disagrees with Applicant’s contention that the entire scope of the claims is enabled by the teachings of the specification and/or the prior art.  
As previously stated, the  specification discloses an E. coli genetically modified to express nucleic acids encoding (i) a 3-oxoadipyl-CoA thiolase to catalyze the conversion of succinyl-CoA and acetyl-CoA to 3-oxoadipyl-CoA, (ii) a 3-oxoadipyl-CoA reductase to catalyze the conversion of 3-oxoadipyl-CoA to 3-hydroxyadipyl-CoA, (iii) a 3-hydroxyadipyl-CoA dehydratase to catalyze the conversion of 3-hydroxyadipyl-CoA to 5-carboxy-2-pentenoyl-CoA, (iv) a 5-carboxy-2-pentenoyl-CoA reductase to catalyze the conversion of 5-carboxy-2-pentenoyl-CoA to adipyl-CoA, (v) an adipyl-CoA reductase (aldehyde forming) to catalyze the conversion of adipyl-CoA to adipate semialdehyde, and (vi) a 6-aminocaproate transaminase and a 6-aminocaproate dehydrogenase to catalyze the conversion of E. coli potABCD genes that encode a diamine transporter.  However, the specification fails to disclose (i) other genetic modifications to produce 6ACA, (ii) the structure and/or identity of additional genes which encode enzymes that can be used for the synthesis of 6ACA, (iii) the structure of other oxidoreductases acting on an adipate semialdehyde, (iv) the structure of other diamine transporters, (v) other genetic modifications to increase/decrease enzymatic activity, or (vi) other modifications to decrease the level of 6-hydroxyhexanoate or adipate in any cell.  
While Applicant submits that the specification provides enzymes with sufficient structural and sequence features to allow one of skill in the art to select other appropriate nucleic acids that would express the desired enzymatic activities on the particular substrates, it is noted that the teachings of the prior art, as evidenced by Witkowski et al., Seffernick et al., Tang et al., and Sadowski et al. teach the unpredictability of the art with regard to the determination of function based solely on structural homology.  See extensive discussion of the teachings of Witkowski et al., Seffernick et al., Tang et al., and Sadowski et al.  provided in the prior Office action.  In the absence of some knowledge or guidance as to the structural features required in proteins with the desired activity, and/or a structure/function correlation that would allow one of skill in the art to envision the structure of the desired enzymes, which is the case herein, one of skill in the art would have to test an essentially infinite number of proteins to find those having the desired activity.  It is reiterated herein that the specification fails to disclose additional modifications or pathways that would lead any cell to produce 6ACA.  Moreover, while claim 161 recites single conversions that could be present in the pathway, there is no disclosure of the structure/function of additional enzymes (or coding genes) that can potentially carry out the recited conversions.  While one could have the same conversion catalyzed by different enzymes with more than one step, the specification does not disclose those additional conversions and the corresponding enzymes that catalyze those additional conversions.
infinite number of proteins, nucleic acids, and modifications to 

Claim Rejections - 35 USC § 102 (AIA )

Claims 1, 25, 54-55, 57-60, 61, 64-65, 67, 161 remain rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lau et al. (US Publication No. 2013/0288320, publication date 10/31/2013; cited in the IDS).  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that claim 1 has been amended to recite that the genetically modified cell is capable of producing 6ACA and comprises one or two genetic modifications selected from (a) a genetic modification that decreases activity of an oxidoreductase acting on an adipate semialdehyde, and (b) a genetic modification that increases activity of an enzyme for a diamine transporter acting on an amine moiety, wherein said cell produces a reduced amount of one or more byproducts.  Applicant submits that Lau et al. do not disclose all the limitations of the claim, arranged or combined in the same way as in the claim.  Applicant points out that Lau et al. do not teach decrease in activity of an oxidoreductase acting on an adipate semialdehyde and a genetic modification that increases the activity of an enzyme for a diamine transporter acting on an amine moiety.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection. The Examiner acknowledges the amendments made to claim 1.  However, it is noted that (I) the genetic modifications listed in (a) and (b) are in the alternative so that only one of the genetic modifications listed is required, and (II) the genetic modification listed in (b) has been found indefinite for the reasons extensively discussed above in Claim Rejections - 35 USC § 112(b) or Second Paragraph the adhE gene encodes an oxidoreductase that belongs to EC 1.1.1.1 (Table 3; A2 and A4).    Since the oxidoreductase encoded by the adhE  gene catalyzes the synthesis of 6-hydroxyhexanoate from adipate semialdehyde, it follows that this oxidoreductase is an oxidoreductase that acts on an adipate semialdehyde by virtue of using adipate semialdehyde as a substrate for the formation of 6-hydroxyhexanoate.  Thus, a  genetically modified cell that has a disruption in the endogenous adhE would have a decreased activity of an oxidoreductase that acts on adipate semialdehyde and would produce less 6-hydroxyhexanoate (byproduct) compared to wild type E. coli.  As indicated in the prior Office action, Lau et al. teach a genetically modified organism that produces 6-amino caproic acid (6ACA; paragraph [0024], [0071]). Lau et al. teach E. coli as one of the genetically modified organisms (paragraph [0031]). Lau et al. teach that the genetically modified organism is made by transforming the host cell with at least one polynucleotide encoding an enzyme involved in the engineered metabolic pathway (paragraph [0032]).  Therefore, contrary to Applicant’s assertions, the E. coli cell of Lau et al. still anticipates the instant claims as written/interpreted.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
Claim 60 was objected to under 37 CFR 1.75 as being a substantial duplicate of claim 57.  In view of the cancellation of claim 60, this objection is hereby withdrawn. 

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
January 14, 2022